DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2020 has been entered.

Application Status
This action is written in response to applicant’s correspondence received August 10, 2020.  Claims 13, 14, 17-19, and 21 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13, 14, 17-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonas (US 2012/0064620, filed January 28, 2011, priority to January 12, 2010 and July 13, 2009).
Bonas teaches a method of constructing a nucleic acid molecule encoding the desired repeat domain of TAL effectors (i.e. engineered transcription activator-like effector peptide sequence having a nucleic acid binding domain) ([0006] and [0318]). Bonas teaches wherein the nucleic acid molecules encoding the nucleic acid binding domain comprises ligated sequences encoding repeat units (i.e. monomer units) ordered such that the 1st unit ligates to the 2nd, which ligates to the 3rd, etc. (i.e. in a 5’ to 3’ direction) ([0322]). Bonas teaches that each repeat unit (i.e. monomer unit) comprises two adjacent highly variable residues at positions 12 and 13 that define DNA target specificity (i.e. a variable diresidue) that is capable of binding with specificity to individual A, C, G, or T nucleotides ([0317]). Bonas teaches that the engineered TAL effector peptide sequences are capable of recognizing specific base sequences (i.e. specifically binding a predetermined target nucleic acid sequence) ([0324]). Bonas teaches that the method comprises (a) amplifying by the rapid and cost-effective method of PCR amplification (see [0307] and [0318]) of nucleic acid encoding single repeat units using primers comprising Type IIs restriction enzyme recognition 
Bonas teaches that the intermediate inserts were produced by cleavage from an intermediate vector ([0325]), and therefore does not teach (d) the PCR amplification of the intermediate inserts.
However, Bonas makes clear that the art was replete with guidance regarding PCR amplification methods ([0235]), thereby indicating that PCR amplification of nucleic acid fragments of interest was routine in the art. In addition, Bonas already particularly teaches (a) the use of PCR 
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the method of Bonas by PCR amplifying the intermediate fragments followed by cleavage with the Type IIS restriction enzyme instead of ligation into an intermediate vector followed by cleavage because it would have merely amounted to a simple substitution of one known means for the production of TALEN repeat domains for another. Whether a nucleic acid fragment is amplified in vitro by PCR amplification or by bacterial cell propagation through cloning in a vector, these methods represent two functionally equivalent means for the production of a nucleic acid fragment of interest known in the art as illustrated by the teachings of Bonas as discussed in the rejection. In addition, since PCR amplification was routine in the art as illustrated by Bonas and Bonas already specifically teaches using PCR amplification for the production of cleavable nucleic acid fragments encoding repeat domains, it would have been entirely predictable to have applied this known method for the production of the repeat monomer units to the production of the intermediate fragments in the same way in the two-step hierarchical ligation scheme of Bonas. One would have further been motivated to have done so because Bonas praises PCR amplification as rapid and cost-effective method for production of such repeat domains, as discussed above.

Regarding claim 14, Bonas teaches the monomer unit LTPEQVVAIA SHDGGKQALETVQRLLPVLCQAHG (see FIG. 1), which refers to a monomer of instant SEQ ID NO 6.

Regarding claim 17, Bonas teaches maximizing differences between repeat units ([0318]), thereby minimizing sequence repetitiveness.

Regarding claim 18, Bonas teaches a conserved thymine in the 5' position of native TAL DNA binding domains which is bound to an additional repeat termed repeat 0 ([0279] and FIG 1).

Regarding claim 19, Bonas teaches wherein the variable diresidue NG specifically binds thymine, HD specific binds cytosine, NI specifically binds adenine, and NN specifically binds guanine (FIG. 1).

Regarding claim 21, Bonas teaches that fragments digested in such a way so to create N terminal and C terminal (i.e. 5’ to 3’) sticky ends having sequences (i.e. ligatable junction ends) that permit the 1st fragment to be ligated to the 2nd fragment, the 2nd fragment to be ligated to 3rd fragment, etc. ([0319] and [0322]). Bonas teaches that the resulting effector is for recognition of specific base sequences ([0324]). Accordingly, Bonas teaches wherein the nucleic acid sequence recognition of encoded polypeptide sequences ordered in a predetermined 5' to 3' direction corresponds to the same order of the engineered codon pairs between the 5' ligatable junction and 3' ligatable junction ends of nucleic acid molecules to be ligated.
Response to Arguments
	The current rejection above is applicable to the current claims. To the extent that Applicant’s remarks pertain to the current rejection, Applicants argue that Bonas teaches a method that requires the plasmid/vectors for the repeat units, which is in stark contrast to the presently claimed method wherein the monomer units are amplified via PCR and are then digested and ligated to form intermediate ligation products (see remarks on page 6, last paragraph).
	These arguments have been fully considered but are not persuasive because Bonas teaches these elements as referred to by Applicants, as set forth in the rejection above. To briefly reiterate, Bonas teaches the production of repeat monomer units by PCR amplification using primers 
	Applicants additionally argue that the claimed method further PCR amplifies the intermediate ligation products that are ligated to form end ligation products without a plasmid or vector. Applicants further argue that Bonas “appears to teach away from not using plasmids/vectors” (see paragraph spanning pages 6 and 7 of the remarks).
	These arguments have been fully considered but are not persuasive. No teaching away from “not using plasmids/vectors” was identified by Applicants or could be found in Bonas. The fact that Bonas teaches the cloning of the intermediate ligation fragments followed by restriction enzyme digestion does not constitute a teaching away of a method of PCR amplification of the intermediate ligation fragments followed by restriction enzyme digestion. Applicant’s position does not consider that such intermediate vector is merely a tool for the production of more nucleic acid material. However, Bonas already teaches using PCR amplification with specialized primers comprising Type IIs restriction enzyme recognition sequences for the production of such nucleic acids encoding repeat domains (see [0307] and [0318]). Bonas further describes praise for PCR amplification as rapid and cost-effective and further provides a summary of the wealth of guidance surrounding PCR amplification to produce nucleic acid fragments of interest, as discussed in the rejection. Accordingly, Bonas’ choice of using an intermediate vector to produce the intermediate fragments cannot reasonably be construed as teaching away from the use of PCR amplification or that use of an intermediate plasmid/vector would have been required.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 10, 2021